Citation Nr: 1038573	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  08-26 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
service connection for gastritis.

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD) with hiatal hernia and subsequent Barrett's 
esophagus, dysplasia, and esophagogastrectomy.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to August 
1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that reopened service connection for gastritis, but then 
denied on the merits service connection for gastritis, Barrett's 
esophagus, hiatal hernia, and esophagitis.  

The Veteran testified at a Board hearing in May 2010 before the 
undersigned Acting Veterans Law Judge in St. Petersburg, Florida.  
A copy of the transcript of that hearing has been associated with 
the record on appeal.    


FINDINGS OF FACT

1.  A November 1998 RO rating decision denied service connection 
for gastritis; the Veteran did not file a timely notice of 
disagreement regarding that decision.

2.  Evidence that relates to an unestablished fact necessary to 
substantiate the claim and that raises a reasonable possibility 
of substantiating the claim of service connection for gastritis 
has been received since the November 1998 rating decision.

3.  The Veteran experienced chronic symptoms of GERD during 
service that he treated through self-medication with antacids and 
restricted diet.

4.  During service, the Veteran was diagnosed with gastritis.  

5.  The Veteran's symptoms of GERD and gastritis were continuous 
since separation from service. 

6.  The Veteran is currently diagnosed with gastritis and GERD 
with hiatal hernia and subsequent related diagnoses of Barrett's 
esophagus, dysplasia, and esophagogastrectomy.  

7.  The Veteran's gastritis and GERD with hiatal hernia and 
subsequent Barrett's esophagus, dysplasia, and 
esophagogastrectomy are related to his active service. 


CONCLUSIONS OF LAW

1.  The November 1998 rating decision denying service connection 
for gastritis became final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998); currently, 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2009).

2.  New and material evidence has been received since the 
November 1998 denial of service connection for gastritis to 
reopen the claim.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103, 
5108 (West 2002); 38 C.F.R. §§ 3.156, 3.303 (2009).

3.  Resolving reasonable doubt in the Veteran's favor, gastritis 
was incurred during the Veteran's active service. 38 U.S.C.A. 
§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.156, 
3.159, 3.303 (2009).

4.  Resolving reasonable doubt in the Veteran's favor, GERD with 
hiatal hernia and subsequent related Barrett's esophagus, 
dysplasia, and esophagogastrectomy was incurred during the 
Veteran's active service.  38 U.S.C.A. § 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.156, 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify the Veteran of information and evidence necessary 
to substantiate the claim and redefined its duty to assist her in 
obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 
(2009).  Given the favorable disposition of the action here, the 
Board need not assess VA's compliance with the VCAA in the 
context of the issue of whether new and material evidence has 
been received to reopen the claim.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, in this 
decision, the Board grants entitlement to service connection for 
gastritis and GERD with hiatal hernia and subsequent Barrett's 
esophagus, dysplasia, and esophagogastrectomy, which constitutes 
a complete grant of the Veteran's claim.  Therefore, no further 
discussion of VA's duties to notify and assist is necessary.

Reopening Service Connection for Gastritis

The Board notes that the Veteran's current claims include 
gastritis and GERD, as well as many other digestive complaints.  
The Board notes that the prior November 1998 decision addressed 
only gastritis.  The United States Court of Appeals for Veterans 
Claims clarified in Velez v. Shinseki, 23 Vet. App. 199 (2009), 
that the focus of the analysis must be whether the evidence truly 
amounted to a new claim based upon a different diagnosed disease 
or whether the evidence substantiates an element of a previously 
adjudicated matter.  Based on this analysis, as the Veteran has 
been separately diagnosed with gastritis and GERD, the Board only 
addresses the issue of gastritis in determining whether the issue 
of entitlement to service connection for gastritis should be 
reopened.  

The Veteran's claim to reopen involves an underlying claim of 
service connection for gastritis.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service. 
38 C.F.R. § 3.303(d).

A review of the record shows that a claim for service connection 
for gastritis was originally denied in November 1998.  The 
Veteran was informed of the decision in a November 1998 
notification letter.  Because the Veteran did not file a notice 
of disagreement regarding the November 1998 decision within one 
year from the date of the notification of the rating decision to 
appeal the denial of the claim, that decision became  final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998); currently, 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When an appellant seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  

Under 38 C.F.R. § 3.156(a), new evidence means evidence not 
previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim sought to 
be reopened and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  Furthermore, "material 
evidence" could be "some new evidence [that] may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of the Veteran's injury or disability, 
even where it will not eventually convince the Board to alter its 
rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. 
Cir. 1998).  If it is determined that new and material evidence 
has been received, the claim must be reopened and VA may then 
proceed to the merits of the claim on the basis of all the 
evidence of record.

A request to reopen the Veteran's claim was received in December 
2006.  The RO did not specifically address the question of new 
and material evidence, but rather denied the issue on the merits.  
The present appeal ensued.  

The Board is not bound by the RO's implicit determination to 
reopen the Veteran's claim for service connection for gastritis.  
Regardless of the RO's determination as to whether new and 
material evidence was received to reopen the claim, the Board 
must nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The RO denied the Veteran's claim for service connection for 
gastritis in the November 1998 decision because the record failed 
to show a current permanent residual or chronic disability .  
Since that time, the Veteran has submitted evidence of a current 
disability and of a relationship between the disability and 
service including a statement from his private physician relating 
the current disability to service, and multiple letters from 
fellow service members attesting to the Veteran's digestive 
difficulties during service.  

These statements constitute new evidence as they were not 
previously submitted to agency decisionmakers.  They are not 
cumulative or redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened.  
As the Board must presume the credibility of the evidence, the 
evidence raises a reasonable possibility of substantiating the 
claim.  The evidence suggests a relationship between the 
Veteran's gastritis and his service.  Therefore, the Board finds 
that new and material evidence has been received to reopen the 
previously denied claim of service connection for gastritis.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 

Service Connection for Gastritis, GERD, and Related Disorders

The issue before the Board to be addressed on the merits involves 
claims of entitlement to service connection for gastritis, GERD, 
hiatal hernia, subsequent Barrett's esophagus, dysplasia, and 
esophagogastrectomy.  In this case, although the issues developed 
procedurally as separate issues - reopening of service connection 
for gastritis, and service connection for all other claimed 
gastric disabilities - the Veteran has asserted and testified 
that all the symptomatology is related.  In addition, as 
explained below, the evidence of record shows the 
interrelationship of symptoms and diagnosed disability in this 
case.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope 
of a disability claim includes any mental disability that may 
reasonably be encompassed by a claimant's description of the 
claim, reported symptoms, and the other information of record, 
including diagnoses).  Further, adjudication of distinct symptoms 
or diagnoses that would be rated on overlapping symptomatology 
would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 
(the evaluation of the same manifestation under different 
diagnoses are to be avoided).  For these reasons, the Board has 
broadened the service connection claim to include all the 
symptoms and claimed gastric disability as part of one 
disability.  The grant of service connection and rating should be 
adjudicated accordingly.  

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is required 
to support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, service treatment records reflect that in service 
the Veteran reported to the emergency room with complaints of 
lower abdominal pain in May 1991.  The examiner diagnosed 
gastroenteritis.  The Veteran again reported pain in his abdomen 
during service in September 1991 with a similar episode four 
months prior.  He also noted discomfort after eating.  The 
examiner diagnosed episodes of abdominal pain x2, etiology 
uncertain.  The Veteran was sent for a radiological consult that 
noted recurrent episodes of mid-abdominal pain, but normal 
examination.  An October 1991 upper GI series revealed a 
diagnosis of gastritis.  

During the May 2010 personal hearing before the Board, the 
Veteran testified as to the continuity and chronicity of his 
gastrointestinal symptoms throughout service and after service.  
To support his testimony, he obtained three statements from 
fellow service members attesting to the Veteran's chronic 
digestive complaints and constant self-medicating for the period 
1982 through 1993.  The Veteran's spouse also testified as to the 
chronicity and continuity of the Veteran's symptomatology from 
separation of service to the present time.  Additionally, a 
December 1999 procedure note indicated a history of reflux for a 
number of years duration.  

A veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno v. Brown, 6 Vet. App. 
465, 470 (1994); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) 
(when a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation).  The absence of contemporaneous medical evidence is 
a factor in determining credibility of lay evidence, but lay 
evidence does not lack credibility merely because it is 
unaccompanied by contemporaneous medical evidence.  See Buchanan 
v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim).  

In this case, the Veteran supported his testimony with statements 
from fellow service members and his wife.  The Veteran's private 
physician also noted that the Veteran's current disability is 
consistent with a history of severe GERD during service.  The 
Board finds the Veteran's testimony credible regarding the 
presence of symptoms of gastritis and GERD during service.  Based 
on this evidence, and resolving reasonable doubt in the Veteran's 
favor, the Board finds that the Veteran had chronic symptoms of a 
digestive disability during service to include reflux, a 
diagnosis of gastritis during service, and continuity of 
symptomatology from separation from service in 1997 to the 
present time.  

The Veteran's private gastroenterologist has diagnosed the 
Veteran with GERD, gastritis, moderate large hiatal hernia, 
Barrett's esophagus, and high-grade dysplasia as noted in his 
August 2007 letter.  In that letter the doctor reported that the 
Veteran had been under his care from December 1999 onward.  He 
described the Veteran's treatment over the years.  He then opined 
that due to the nature of the illness it is likely that the 
Veteran has suffered from GERD for many years as well as 
gastritis with symptoms of esophageal reflux being evident in the 
early 1980s.  The examiner further opined that it is more likely 
than not that his chronic history of esophageal reflux is 
causative for the ultimate development of the short segment of 
Barrett's esophagus and dysplasia that resulted in the 
esophagogastrectomy.  The Veteran testified in May 2010 that he 
had provided the doctor with the medical records that were in his 
claims file, and provided a verbal history to his doctor prior to 
the August 2007 medical opinion.  

The Board acknowledges the March 2007 VA examination that 
resulted in a negative nexus opinion.  The examiner opined that 
the Veteran's esophagitis with Barrett's esophagus, moderately 
large hiatal hernia, and gastritis status post 
esophagogastrectomy with residuals are less likely as not caused 
by the diagnosis of gastritis in service.  The examiner's 
rationale relied on the lack of objective evidence of a chronic 
condition or residuals related to the gastritis documented in 
1991.  The examiner then cited medical literature noting that 
Barrett's esophagus may develop as a consequence of chronic GERD 
and predisposes the patient to the development of adenocarcinoma 
of the esophagus.  

The Board finds the March 2007 VA examination to be less 
probative than the August 2007 opinion letter.  There is no legal 
requirement that there be documentation in the service treatment 
records before a finding of in-service injury can be made by the 
VA fact finder.  See Barr, 21 Vet. App. 303 ("Board may not 
reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In this case, the Veteran has credibly testified 
and provided supporting evidence regarding his in service chronic 
disability.  The March 2007 examination ignored these lay 
observations and added the legally inaccurate requirement that 
only objective medical evidence could show a disability.  The 
August 2007 opinion letter considered both medical and lay 
evidence in describing the medical history and was provided by a 
specialist in gastroenterology.  Therefore, the weight of the 
August 2007 private gastroenterologist's opinion is at least in 
relative equipoise with the March 2007 VA opinion.  

Based upon the evidence cited above, and resolving reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran's 
current diagnoses of gastritis and GERD were incurred during 
service, the Veteran exhibited continuity of symptomatology of 
both disabilities since service, and that the GERD 


subsequently developed into hiatal hernia, Barrett's esophagus, 
and dysplasia, which required an esophagogastrectomy.  For these 
reasons, service connection for these variously diagnosed gastric 
symptoms and disorders, as one disability, is warranted.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.14.


ORDER

New and material evidence having been received, service 
connection for gastritis is reopened.

Service connection for gastritis, GERD with hiatal hernia, and 
subsequent Barrett's esophagus, dysplasia, and 
esophagogastrectomy, is granted.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


